United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q/A (Amendment No. 1) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 [] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-31771 MEDLINK INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 41-1311718 (State of other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1 Roebling Court, Ronkonkoma, NY 11779 (Address of principal executive offices) 631-342-8800 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): [] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: as of November 15, 2009 there were 27,060,470 Class A and 5,361,876 Class B shares outstanding. MEDLINK INTERNATIONAL, INC. FORM 10-Q INDEX Item Page Part I. Explanatory Note FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets at September 30, 2009 (unaudited) and December 31, 2008 (audited) 4 Condensed Consolidated Statements of Operations for the three months and nine months ended September 30, 2009 and 2008(unaudited) 6 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2009 and 2008 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls & Procedures 24 Part II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Default Upon Senior Securities 25 Item 4. Submission of Matters To a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 26 SIGNATURES 26 Ex. 31.1 Section 302 Certification of Chief Executive Officer Ex. 31.2 Section 302 Certification Chief Financial Officer Ex. 32.1 Section 906 Certification Chief Executive Officer Ex. 32.2 Section 906 Certification of Chief Financial Officer 2 EXPLANATORY NOTE We are amending our Quarterly Report on Form 10-Q for the fiscal quarter ended September 31, 2009 (the "Form 10-Q"), as originally filed with the Securities and Exchange Commission ("SEC") on November 23, 2009, regarding certain disclosures which appeared therein. We are filing this amendment No. 1 to the Form 10-Q ("Form 10-Q/A-1") as a result of a comment received from the SEC in connection with its review of Amendment No. 1 to the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2008.The consolidated financial statements for the nine months ended September 30, 2009 and related disclosures in this Amendment No. 1 to the Quarterly Report on Form 10-Q have been restated in accordance with the changes in the restated Form 10-K/A No.2 and as described below. The balance sheet as of September 30, 2009 included in the Quarterly Report at the time of the initial filing on November 23, 2009 has been restated to adjust the goodwill balance and paid in capital by $277,129 as a result of the restatement of the December 31, 2008 Financial Statement. All restatements to the financial statements affected are non-cash in nature.Other than the changes described above, typographical error changes and the addition of Note 7 to the financial statements the remainder of the document is unchanged from the Original Report. This Amendment does not reflect events occurring after the filing of the Original Report or modify or update the disclosures therein in any way other than as required to reflect the changes described in this Explanatory Note. Finally, we are including currently dated officer certifications which appear as Exhibits 31.1, 31.2 and 32.1 to this amended report. Other than these changes, all other information concerning our company remains as contained in the Form 10-Q. 3 PART I. FINANCIAL INFORMATION Item1. Financial Statements MEDLINK INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2009 (UNAUDITED) AND DECEMBER 31, ASSETS September 30, December 31, 2009 2008 (unaudited) (restated) (audited) (as restated) Current Assets: Cash $ 35,672 Accounts Receivable 129,594 20,731 Due from related party (350 ) - Inventory 2,818 2,818 Deposits 9,165 9,165 Total current assets 176,899 32,714 Office equipment (at cost) net of accumulated depreciation 147,687 179,025 Intangible asset (at cost), net of accumulated amortization 30,278 40,450 Goodwill 1,156,455 1,252,129 Security deposit 18,350 20,438 Other assets 54,070 5,400 Total Assets $ 1,583,738 $ 1,530,156 See accompanying notes to consolidated financial statements 4 MEDLINK INTERNATIONAL INC. CONDENSED CONSOLIDATED BALANCE SHEET (CONTINUED) SEPTEMBER 30, 2009 (UNAUDITED) AND 2008 LIABILITIES AND STOCKHOLDERS’ DEFICIT September 30, December 31, 2009 2008 (unaudited) (restated) (audited) (as restated) Current liabilities: Accounts payable and accrued expenses $ 428,456 $ 403,277 Bank overdraft - 26,834 Deferred revenue 70,384 70,384 Current portion of capitalized lease payable 5,500 5,500 Note payable 642,005 701,145 Due to related party 1,042,397 1,002,988 Total current liabilities 2,188,743 2,210,138 Total liabilities 2,188,743 2,210,138 Stockholders' deficit: Common stock Class A $.001 par value; authorized 150,000,000 shares; 27,060,470 and 26,947,333 shares issued, respectively 27,060 26,947 Common stock B Class B $.001 par value; authorized 50,000,000; 5,361,876 issued and outstanding 5,362 5,362 Subscription receivable (300,000 ) (300,000 ) Additional paid-in capital 18,017,391 17,371,500 Accumulated deficit (18,224,266 ) (17,653,240 ) Treasury stock (130,551 ) (130,551 ) Total stockholders' deficit (605,004 ) (679,982 ) Total stockholders’ liabilities and stockholder equity $ 1,583,738 $ 1,530,156 See accompanying notes to consolidated financial statements 5 MEDLINK INTERNATIONAL INC. STATEMENTS OF OPERATIONS FOR THE THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 2009 (UNAUDITED) and 2008 For the three months For the nine months Ended Ended September 30, September 30, 2009 2008 2009 2008 Sales $ 129,543 $ 105,606 $ 389,514 $ 374,125 Cost of Revenues - 15,673 3496 15,673 Gross Profit 129,543 89,933 386,018 358,452 Operating expenses: Operating and administrative 115,150 1,058,998 924,156 2,514,642 Depreciation and amortization 2,085 - 32,190 22,443 Total Operating expenses 117,235 1,058,998 956,346 2,537,085 Net Profit/(Loss) $ 12,308 $ (969,065 ) $ (570,328 ) $ (2,178,633 ) Basic and diluted loss per share (Class A) $ 0.0004 $ (0.04 ) $ (0.02 ) $ (0.08 ) Basic and diluted loss per share (Class B) $ 0.002 $ (0.18 ) $ (0.11 ) $ (0.41 ) Weighted average number of basic shares outstanding (Class A) 27,060,470 25,840,944 26,805,987 25,840,944 Weighted average number of basic shares outstanding (Class A) 5,361,876 5,361,876 5,361,876 5,361,876 See accompanying notes to consolidated financial statements 6 MEDLINK INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009 (UNAUDITED) AND 2008 For the nine months ended September 30, 2009 2008 Cash flows from operating activities: Net loss $ (570,328 ) $ (2,178,633 ) Adjustment to reconcile net loss to cash flows used in operating activities: Depreciation 30,105 22,443 Amortization and deferred charges (901 ) (1,364,335 ) Share based compensation 646,004 2,056,443 Accounts receivable (108,863 ) (80,865 ) Accrued expense and other current liabilities 24,482 (21,682 ) Issuance of common shares for consulting and other services rendered 2,056,446 Security Deposits (12,950 ) - Other Assets (33,632 ) 11,847 Net Cash used in operating activities (26,083 ) (683,519 ) Cash flows from investing activities: Purchase of fixed assets - (69,700 ) Purchase of intangible assets - (6,945 ) Adjustment to net fixed assets 12,306 - Write down of goodwill 95,674 - Net cash provided by (used in) investing activities 107,980 (76,645 ) Cash flows from financing activities: Issuance of common stock - 6,241 Bank overdraft (26,834 ) - Repayment of loans (59,140 ) 600,281 Advanced from officer/shareholders 39,749 39,372 Increase in lease payable - 5,500 Proceeds from loan payable - (98,500 ) Write off of intercompany receivable - (287,168 ) Proceed from common stock - 490,000 Net cash flows provided by financing activities (46,225 ) 755,726 Net increase (decrease) in cash 35,672 (4,438 ) Cash-at beginning of period - 7,200 Cash-at end of period 35,672 2,762 See accompanying notes to consolidated financial statements 7 MEDLINK INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009 (UNAUDITED) AND 2008 For the nine months ended September 30, 2009 2008 Supplemental disclosures of cash flows information: Interest $ 0 $ 0 Income taxes $ 0 $ 0 Non-cash financing activities: Reference is made to financial statements notes for certain non-cash financing activities. See accompanying notes to consolidated financial statements 8 MEDLINK INTERNATIONAL INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2009 (UNAUDITED) NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business MedLink International Inc. (the “Company”) is a healthcare information enterprise system business focused on the physician sector.The Company is in the business of selling, implementing and supporting software solutions that provide healthcare providers with secure access to clinical, administrative and financial data in real-time, allowing them to improve the quality, safety and efficiency in the delivery of healthcare services. Principles of Consolidation The consolidated financial statements include the accounts of the Company and all of its wholly-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated. Interim Financial Statements The accompanying interim unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In our opinion, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.
